                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

S.B., by and through his parents, M.B. and L.H; M.S.,      )
by and through her parent, K.P.; T.W., by and through      )
his parents, M.W., J.W., and on behalf of those            )
similarly situated,                                        )
        Plaintiffs,                                        )
                                                           )
v.                                                         )       No. 3:21-CV-317
                                                           )
GOVERNOR BILL LEE, in his official capacity                )
as GOVERNOR OF TENNESSEE, and KNOX                         )
COUNTY, TENNESSEE,                                         )
      Defendants.                                          )

                                                  ORDER

        Before the Court is Plaintiff’s Complaint for Declaratory and Injunctive Relief for violations of the

Americans with Disabilities Act and Section 504 of the Rehabilitation Act. [Doc. 1]. In their complaint,

Plaintiffs seek a temporary restraining order and a preliminary injunction enjoining Tennessee Governor

Bill Lee from enforcing Executive Order No. 84 and an injunction requiring Knox County, Tennessee to

enforce a mask mandate. [Id. at ¶¶ 48, 49].

        Under Federal Rule of Civil Procedure 65(b)(1), a court may issue a temporary restraining order if

the moving party presents “specific facts in an affidavit or a verified complaint [which] clearly show that

immediate an irreparable injury, loss, or damage will result to the movant before the adverse party can be

heard in opposition.” Plaintiffs have not filed a verified complaint and have failed to attach an affidavit.

As such, Plaintiffs have not demonstrated that they would suffer immediate and irreparable injury or loss,

and their request for a temporary restraining order must be denied for this reason alone. See Fed. R. Civ.

P. 65(b)(1)(A). Accordingly, to the extent that Plaintiffs seek a temporary restraining order, that request is

DENIED.

        The Court hereby notifies the parties that an in-person hearing will be held on the preliminary

injunction request on Wednesday, September 15, 2021 at 9:00 a.m. at the James H. Quillen United States

Courthouse in Greeneville, Tennessee in Courtroom 400 before the Honorable J. Ronnie Greer.




Case 3:21-cv-00317-JRG-DCP Document 6 Filed 09/07/21 Page 1 of 2 PageID #: 32
      So ordered.

      ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00317-JRG-DCP Document 6 Filed 09/07/21 Page 2 of 2 PageID #: 33
